Opinion by
Mb.. Chief Justice Paxson,
The right of a tenant for years to remove what are called trade fixtures during his term, although affixed to the freehold, has been generally recognized, both in this country and in England. In all the recent cases, however, the true criterion has been held to be the intention on the part of the tenant to remove the fixtures during his term, at the time he placed them upon the property. The manner of their annexation is no longer the test: Hill v. Sewald, 53 Pa. 274; Seeger v. Pettit, 77 Pa. 440. This is an exception to the common law rule which was very strict in preventing a tenant from severing from the freehold anything which has been affixed to it. The question, whether the tenant for years of farm lands comes within the same exception to the common law rule, has not been much discussed in this state. The case of Elwes v. Maw, 3 East, 38, decided in 1802, rules very broadly that agricultural tenants for years in England do not come within the exception, and that where they had erected buildings for their own convenience which were let into the ground, and were of a permanent character, they could not be removed without the landlord’s consent. Our own case of McCullough v. Irvine, 13 Pa. 438, recognizes the English case, just cited, as being the law of Pennsylvania. In McCullough v. Irvine, however, the contest arose between a tenant for life and the remainder men. It is almost needless to say that as betweep them there could be no such removal ; hence, McCullough v. Irvine cannot be said to be authority upon this subject.
In the case in hand the tenant made substantial and costly improvements during his lease. He tore down an old kitchen or shed and erected in its place a large and substantial kitchen at an expense of several hundred dollars. It was partly stone and partly frame, and securely fastened to the main building. He also erected on the premises at his own expense a house in *229which to cure tobacco, at a cost of about twelve hundred dollars. It was a frame building, sixty-two by twenty-four feet, resting upon stone walls. The learned court below held that the tenant was not entitled to remove these buildings, and from that decree this appeal has been taken.
The case was referred in the court below to a master who has found upon sufficient evidence that when the appellant erected the buildings in question he had no thought of removing them. On the contrary, they were intended as permanent structures to remain upon the property, with the belief or expectation that he would be permitted to purchase the property, and if he was not able to buy it he expected to stay there while he lived. It was not denied that he had so testified in another proceeding. He had been upon the property about twenty years, and it is possible that but for the death of his landlord his expectations might have been fulfilled.
Were we to concede that agricultural tenants come within the rule as applied to trade fixtures it would not help the appellant, as the question of intention which, as before said, rules those cases, has been found against him by the master. Aside from this, the decree of the court below may be sustained for another reason. In the lease under which the appellant entered into the possession of the demised premises, he covenanted with the lessor that at the expiration of his term “ he will vacate said premises without further notice, leaving the same in as good condition as the same now is or may be made by improvements, natural wear and decay, and casualties by the elements excepted.” We think under this covenant he was bound at the expiration of his term to leave upon the premises whatever improvements he had made during his tenancy. We do not attach much importance to the fact that he insured his improvements in his own name, even if it be conceded that it was done with the knowledge and approval of his landlord. The latter may have been willing to allow him to draw the insurance money in case of the destruction of the buildings by fire to enable him to rebuild them. While it may be a hardship to the appellant to deny his right to remove the buildings, we cannot see our way clear to come to any other conclusion consistent with the recognized rules of law.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.